Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, [ca. 19] August 1783
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir
            Amsterdam. th: [ca. 19] August 1783.
          Being without any of your Excellency’s most Esteemed favours, Shall these principalls Serve to acquaint yoúr Excelly. that by a Letter received from Mr. Francis Dana of St. Petersbourg dated 18 July O.S. that Gentleman advises ús that thro a change of Circumstances happen Since his last Letter to ús. The Credit of £2500.— given formerly in his favour becomes Wholly unnecessary, as he proposes to return to America, and in all probability he was to take his passage directly from St. Petersbourg for Boston, in a Yatcht belonging to the Dutchess of Kingston.
          We have the Honoúr to Subscribe with dúe Regard. / Sir, / Your Excells. most Obedt. / most humb Servants.
          Wilhem & Jan Willink
            Nics. & Jacob van Staphorst.
            de la Lande & Fÿnje
        